DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “Proposed is” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lelievre (FR2793501).

Regarding claim 1, Lelievre teaches a safety fence for vehicle protection, comprising: prop members (2,7)  installed vertically on a ground to be spaced apart from each other at regular intervals; a horizontal member (1) installed horizontally to be supported on the prop members; and a coupling member (3) configured to couple the horizontal member to each of the prop members, wherein the coupling member is coupled at a first side thereof to the horizontal member and coupled at a second side thereof to each of the prop members (4,5), a guide hole (3d,3e) is formed in the second side to guide the horizontal member when it is displaced due to external shocks, and the second side is fixedly coupled to the prop member by a fixing pin that passes through the guide hole to be fixed to the prop member.  

Regarding claim 2, Lelievre teaches the coupling member comprises: a horizontal-member coupling part (3c) coupled to the horizontal member (via 6); and a pair of prop-member coupling parts (3a,3b) extending from both ends of the horizontal-member coupling part to the prop member to be coupled to both sides of the prop member (2, 7), the guide hole (3d,3e) being formed in each of the prop-member coupling parts.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lelievre (FR2793501) in view of Cicinnati et al. (5,044,609) (“Cicinnati”)

Regarding claim 4, Lelievre teaches the invention as described above but fails to teach the guide hole is reduced in width in a direction where the fixing pin is relatively moved.  Cicinnati teaches a guide hole (6) having a reduced width in a direction where the fixing pin (7) is relatively moved (Column 3, Lines 7-16- Fig 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the guide hole of Lelievre with a reduced width as taught by Cicinnati to increase energy absorption upon impact.

Regarding claim 6, Lelievre teaches the invention as described above but fails to teach the guide hole comprises a plurality of bent parts that are vertically bent.  Cicinnati teaches a plurality of holes (106) with rupture sections that would result in a guide hole with vertically bent parts (Fig 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the teachings of Cicinnati to make the guide hole of Lelievre with a plurality of bent parts since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 

Regarding claim 8, Lelievre teaches the invention as described above but fails to teach the guide hole comprises a plurality of bent parts that are vertically bent.  Cicinnati teaches a plurality of holes (106) with rupture sections that would result in a guide hole with vertically bent parts (Fig 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the teachings of Cicinnati to make the guide hole of Lelievre with a plurality of bent parts since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 


Regarding claim 7, Lelievre as modified by Cicinnati teaches the guide hole is separated by a plurality of rupture parts (Cicinnati-holes 6, separated by rupture sections).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include rupture sections in the guide hole of Lelievre as taught by Cicinnati as it is obvious to use a known technique to improve similar devices in the same way.  

Regarding claim 9, Lelievre as modified by Cicinnati teaches the guide hole is separated by a plurality of rupture parts (Cicinnati-holes 6, separated by rupture sections).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include rupture sections in the guide hole of Lelievre as taught by Cicinnati as it is obvious to use a known technique to improve similar devices in the same way.  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lelievre (FR2793501) in view of Hanai et al. (2004/0079932) (“Hanai”).

Regarding claim 3, Lelievre teaches the invention as described above but fails to teach an elastic deforming member.  Hanai teaches a safety fence with props (12), a horizontal member (14) a coupling member (36) and an elastic deforming member (26) installed between the horizontal-member coupling part and each of the prop members to absorb shocks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an elastic deforming member in the fence of Lelievre as taught by Hanai to increase energy absorption of the fence.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lelievre (FR2793501) in view of Park et al. (2008/0251776) (“Park”)

Regarding claim 5, Lelievre teaches the invention as described above but fails to teach protrusions in the guide hole.  Park teaches a safety fence with props, a horizontal member and coupling member having a guide hole, wherein protrusions are formed in the guide hole (13) at regular intervals (Figure 5).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include protrusions in the guide hole of Lelievre as taught by Park as it is obvious to use a known technique to improve similar devices in the same way.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Amengual Pericas teaches a fence with prop members, a horizontal member and a coupling member with guide holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 16, 2022